Fourth Court of Appeals
                           San Antonio, Texas
                                JUDGMENT
                              No. 04-19-00389-CR

                    EX PARTE Kenneth Richard RIKER II

             From the County Court at Law, Medina County, Texas
                          Trial Court No. 25621A
                  Honorable Mark Cashion, Judge Presiding

   BEFORE JUSTICE ALVAREZ, JUSTICE CHAPA, AND JUSTICE RIOS

In accordance with this court’s opinion of this date, this appeal is DISMISSED.

SIGNED January 2, 2020.


                                        _________________________________
                                        Patricia O. Alvarez, Justice